Case 1:14-cv-03625-VSB-KNF Document 140 Filed 03/04/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

“ xX
ADELAIDO GALEANA and NICOLAS GAI LEANA,
individually and on behalf of others similarly situated, AFFIDAVIT OF

SERVICE
Plaintiffs,
Case No. 14-cv-03625
-against-

MAHASAN INC. (d/b/a EN TTHAICE) and JUNTIMA
NETPRACHAK,

Defendants.
X

 

STATE OF NEW YORK )
) SS.:
COUNTY OF NEW YORK )

ILEANA GOMEZ ALBUQUERQUE, being duly sworn, deposes and says:

Deponent is not a party to this action and is over the age of eighteen yeats and resides in the State of
New York.

On March 4, 2021, I mailed a copy of the Coutt’s Order (Dkt 138), issued on February 23, 2021, to
Defendants Manhasan Inc. and Juntima Netprachak, by first class mail through the United States Postal
Service at the following addresses:

Juntima Netprachak
3320 31st Avenue
Astoria, NY 11106

Manhasan Inc.
3521 72-4 St., Apt. 1A
Plushing, NY 11372

Nf
LL CCOWa Vf VA

ILEANA GOMEZ ALBURQUERQUE

   

 

Notary Public
MICHAEL FAILLACE w sone
OTARY puBLIC-STATE OF NE
No. Q2FA6120964

ty
w York COUNTY - 6
quaiitied In New 19 ns 200

My Commission Expires Jan
